Citation Nr: 1731707	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected sprain injury of the left ankle with chronic lateral instability and degenerative changes and the service-connected traumatic arthritis of the left first metatarsophalangeal joint.

2.  Entitlement to a higher rating in excess of 10 percent for sprain injury of the left ankle with chronic lateral instability and degenerative changes.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to May 1985, with seven months of prior inactive service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2014, the Board reopened the claim of entitlement to service connection for a low back disorder and remanded it for further development.  The claim was again remanded in October 2016.

The Veteran filed a claim to reopen service connection for a left knee condition and a higher rating for his left ankle disability in April 2015.  The RO denied the claim in a July 2015 rating decision.  He filed a notice of disagreement (NOD) shortly after in November 2015.  The RO issued a statement of the case (SOC) in April 2017, and a timely Form 9 was submitted in May 2017.  Therefore, these issues are properly before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  In a May 2017 Form 9, the Veteran requested a hearing at the RO before a Veterans Law Judge (VLJ).  In May 2017 written correspondence, he cancelled the travel board hearing and requested a videoconference hearing.  Therefore, a remand is necessary to afford the Veteran his requested hearing.  On remand, the RO should also clarify whether he wishes to also have a videoconference hearing for his back disability claim.  Then, schedule him for a hearing pursuant to his clarification.

Accordingly, the case is REMANDED for the following action:

Clarify whether the Veteran wishes to also have a videoconference hearing for his claim for service connection for a low back disorder.  Then, schedule the Veteran for his requested hearing before a VLJ based on his response.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







